ALLOWANCE
	Claims 1-10 are allowed. 
Reasons for Allowance
The specific limitations of "the first MCU chip is electrically connected to the second MCU chip and two-way transmission is enabled therebetween through the USB interface” in combination with all remaining limitations of claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, Staats (US Publication No. 2014/0285962) discloses a protective case (tablet computer housing 100) with an electronic function, comprising a case body (frame component 102), a tablet connection port (proprietary connector 155), and an extension module (input component 104), wherein the case body (102) comprises a groove (within 102) for accommodating a tablet computer (slate tablet 101), the tablet connection port (155) is disposed in the groove (within 102) and corresponds to an interface position of the tablet computer (Paragraph [0028], “When fully inserted into the frame component 102, the slate tablet computer 101 engages a proprietary connector 155”), the extension module (104) is provided with an accommodating cavity (within 104) which is internally provided with a PCB (Paragraphs [0010], [0029]-[0030], [0039], [0056], circuitry components for managing computing function, storage functionality, I/O connections, keyboard, trackpad, and buttons) including a tablet interface (interface tab 156), a connection port (Paragraph [0032], 155 communicating through 101 through “data link”, the connection between tab slot 162 and 156 being a data link) is disposed on a lower side (see Figures 1, 2 and 8) of the case body (102) and is electrically connected to the tablet connection port (155), the tablet connection port (155) is electrically connected to the tablet interface (156) through the connection port (162).
However, Staats does not disclose where the accommodation cavity is internally provided with magnets for fixing the case body and a keyboard respectively by adsorption, the extension module is fixed with the case body and the keyboard respectively by adsorption through the magnets, the PCB board comprises a first MCU chip, a second MCU chip, a charging interface, an HDMI interface, a USB interface and a keyboard interface, the charging interface is electrically connected to an input end of the first MCU chip, the HDMI interface is electrically connected to an output end of the first MCU chip, the tablet interface is electrically connected to the first MCU chip and two-way transmission is enabled therebetween, the first MCU chip is electrically connected to the second MCU chip and two-way transmission is enabled therebetween through the USB interface, and the keyboard interface is electrically connected to the second MCU chip and two-way transmission is enabled therebetween.
Ku (US Publication No. 2013/0016467) discloses where the accommodation cavity (inside base 12) is internally provided with magnets (magnets 10 and 40) for fixing the case body (cover 11) and a keyboard (keyboard 13) respectively by adsorption (magnets 10 and 40 of base 12 mating with magnets 20 of cover and magnet 30 of keyboard), the extension module (base 12) is fixed with the case body (11) and the keyboard (13) respectively by adsorption through the magnets (magnet 20 of cover 11 and magnet 30 of keyboard mating with magnets 10 and 40 of base 12). 
Teshima (US Publication No. 2015/0169039) teaches an accommodation cavity (inside main body 11) internally provided with a PCB board (see Figure 2), where the PCB board (see Figure 4) comprises a first MCU chip (system controller 112), a second MCU chip (embedded controller 122), a charging interface (power supply circuit 124), an HDMI interface (HDMI terminal 21), a tablet interface (see Paragraph [0016]), a USB interface (USB port 20), and a keyboard interface (keyboard connection 13), the charging interface (124) is electrically connected to an input end of the first MCU chip (connected to 112 through input of 122), the HDMI interface (21) is electrically connected to an output end of the first MCU chip (112), and the keyboard interface (keyboard connection 13) is electrically connected to the second MCU chip (122) and two-way transmission is enabled therebetween (see Figure1).
Roper (US Publication No. 2014/0207924) teaches a tablet interface (connector 316) is electrically connected to a first MCU chip (base controller 319) and two-way transmission is enabled therebetween (see Paragraphs [0038]-[0039]). 
While it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnets of Ku to the case body and extension module of Staats to provide for a secured quick connect/disconnect; and modified the PCB of Staats to include the components and connections taught in Teshima and Roper to increase the functionality by adding various input/output capabilities, none of the prior art of record teaches where the first MCU chip is electrically connected to the second MCU chip and two-way transmission is enabled therebetween through the USB interface.
Teshima teaches where the first MCU chip (112) and second MCU chip (122) are connected through an LPC bus, as opposed to a USB interface. The USB interfaces in Teshima and other prior art of record are used as a connection for other peripheral devices (e.g. keyboard, mouse, camera) to the first MCU chip, not as a connection between the first and second MCU chips on the PCB as disclosed in claim 1 and shown in Figure 4 of the instant application. 
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the inventor name search and interference search in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyles (US Publication No. 2016/0048173), Gibson (US Publication No. 2016/0139635), Lee (US Publication No. 2016/0026221), Yato (US Publication No. 2016/0154473), and Knoppert (US Publication No. 2020/0319679) teaches where a tablet or keyboard are connected to a base, respectively. Lin (US Publication No. 2012/0268911) and Probst (US Publication No. 20110199727) teaches a tablet case with a tablet connection port in the groove of the case body. Horie (US Publication No. 2014/0253047) and Chow (US Publication No. 2014/0215114) disclose tablet bases with multiple MCUs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841